Citation Nr: 0012593	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-03 452A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals committed clear and 
unmistakable error in an August 11, 1997 decision in which a 
10 percent evaluation, but no more, was granted for the 
veteran's service-connected right epididymitis.

(The separate issue of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for painful and 
bloody urination and back pain as a result of a cytoscopy 
performed at a VA facility, also currently before the Board, 
will be addressed in a separate decision.)


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to September 
1970.

In a letter received by the Board of Veterans' Appeals 
(Board) in May 1999, the veteran submitted a claim alleging 
clear and unmistakable error (CUE) in an August 11, 1997 
rating decision granting a 10 percent evaluation, and no 
more, for his service-connected right epididymitis.  This 
claim was received subsequent to the Board's May 1998 denial 
of the veteran's claim for reconsideration of the August 1997 
rating decision and the issuance of a May 1999 Board letter 
informing the veteran of his right to file a CUE motion.  


FINDINGS OF FACT

1.  In a decision issued on August 11, 1997, the Board 
considered the veteran's claim for a compensable evaluation 
for his service-connected right epididymitis and granted a 10 
percent evaluation, and no more, for this disability.

2.  The record does not suggest that any of the correct 
facts, as they were known at that time, were not before the 
Board at the time of the August 11, 1997 decision.

3.  The August 11, 1997 decision did not involve improper 
application of statutory and regulatory provisions extant at 
the time of the decision.


CONCLUSION OF LAW

The August 11, 1997 decision, in which the Board granted a 10 
percent evaluation, but not more, for the veteran's service-
connected right epididymitis, does not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.1400, 20.1403 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7111 (West 1991 & Supp. 1999), the Board 
has, for the first time, been granted the authority to revise 
a prior decision of the Board on the grounds of CUE.  A claim 
requesting review under the new statute may be filed at any 
time after the underlying decision is made.  Pursuant to 
VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's new authority 
applies to any claim pending on or filed after November 21, 
1997, the date of enactment of the statute.  See 38 C.F.R. 
§ 20.1400 (1999). 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. 
§ 20.1400 (1999). 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a) (1999).  

The record to be reviewed for clear and unmistakable error in 
a prior Board decision must be based on the record and the 
law that existed when that decision was issued. To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (1999).  Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill the VA's duty to assist 
the veteran with the development of facts relevant to his or 
her claim; or (3) a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (1999).  CUE 
also does not encompass the otherwise correct application of 
a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (1999).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) in regard to the issue of CUE in 
an RO rating decision provide a further framework for 
determining whether CUE exists in a Board decision.  The 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

In this case, the veteran has argued, in essence, that CUE 
should be found in the August 11, 1997 Board decision because 
his service-connected right epididymitis was productive of 
sufficient impairment to warrant an evaluation in excess of 
10 percent.

Under the laws and regulations of the VA in effect at the 
time of the August 11, 1997 Board decision, disability 
ratings were determined by applying the criteria set forth in 
the VA's Schedule for Rating Disabilities, and individual 
disabilities were assigned separate diagnostic codes.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1996).  If 
there existed a question as to which of two evaluations 
should be assigned, the higher evaluation was to be assigned 
if the disability picture more nearly approximated the 
criteria required for that rating; otherwise, the lower 
rating was to be assigned.  38 C.F.R. § 4.7 (1996).  Where 
the particular disability for which the veteran was service-
connected was not listed, it was to be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical location and 
symptomatology, were closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (1996).  

In cases of chronic epidymo-orchitis, the disability was to 
be evaluated as a urinary tract infection.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7525 (1996).  In cases other than 
those involving renal dysfunction, urinary tract infections 
requiring long-term drug therapy, one to two hospitalizations 
per year, and/or intermittent intensive management warranted 
a 10 percent evaluation.  Urinary tract infections productive 
of a recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year) and/or requiring continuous intensive management 
warranted a 30 percent evaluation.

The Board, in its August 11, 1997 decision, reviewed the 
veteran's October 1993 VA examination and echogram reports, 
which indicated treatment for past testicular problems with 
antibiotics; complaints of vague pain with sitting, walking 
and lifting; tenderness and burning on urination; a right 
testis that was larger and further down than the left testis; 
tenderness on palpation to the testis and to the cord; and 
decreased testicular size bilaterally, with a small right 
hydrocele demonstrated by slightly excessive fluid amounts on 
the right side.  The Board found that, while these symptoms 
did not fully meet the criteria for a 10 percent evaluation 
under the pertinent diagnostic code, a 10 percent evaluation 
was warranted when all doubt was resolved in the veteran's 
favor. 

In reviewing the facts of this case, the Board observes that 
there is no indication, and the veteran has not alleged, that 
the correct facts, as they were known at the time, were not 
before the Board at the time of the issuance of the August 
11, 1997 decision.  There is also no indication that the 
correct laws and regulations were incorrectly applied.  
Rather, the Board applied the relevant laws and regulations 
described above, specifically 38 C.F.R. §§ 4.115a and 4.115b, 
Diagnostic Code 7525 (1996), and found that the medical 
evidence of record supported only a 10 percent evaluation for 
the veteran's service-connected right epididymitis.  As such, 
the Board finds that, in the August 11, 1997 decision, the 
Board correctly applied the statutory and regulatory 
provisions in effect at that time.

The Board has considered the veteran's argument that the 
Board incorrectly decided his claim in the August 11, 1997 
decision, but, as noted above, the mere misinterpretation of 
facts, as alleged by the veteran, does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. at 253.  Furthermore, a 
disagreement as to how the facts were weighed or evaluated 
does not constitute CUE.  See 38 C.F.R. § 20.1403(d) (1999).  
In short, there is no indication that the Board failed to 
correctly apply the statutory and regulatory provisions 
extant at the time of the August 11, 1997 decision to the 
correct facts as they were known at the time.  In the absence 
of the kind of error of fact or law which would compel the 
conclusion that the result would have been manifestly 
different but for error, there is simply no basis upon which 
to find CUE in the Board's August 11, 1997 decision.  The 
veteran's motion must, therefore, be denied.



ORDER

In the absence of clear and unmistakable error in the August 
11, 1997 Board decision granting a 10 percent evaluation, but 
not more, for the veteran's service-connected right 
epididymitis, the appeal is denied.



		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals


 


